IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00260-CR
 
Christopher Lee Phillips,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 

From the 85th District Court
Brazos County, Texas
Trial Court No. 08-01833-CRF-85
 

ABATEMENT ORDER





 
            In an order dated May 19, 2010, this Court held:
            It is the joint responsibility of this
Court and the trial court to ensure that the appellate record is timely filed. 
Tex. R. App. P. 35.3(c). 
Further, this Court may enter any order necessary to ensure the timely filing
of the appellate record.  Id.  Accordingly, Helen Wooten’s portion of
the reporter’s record is ORDERED to be filed no later than 7 days from the date
of this order.  
 
            Failure to file the reporter’s record
as herein ordered will result in an abatement order for the trial court, the
Honorable J.D. Langley of the 85th District Court, to determine, working with
the deputy reporter, Helen Wooten, a date certain by which the supplemental
(sic) reporter’s record will be filed.
 
            The complete reporter’s record in this
appeal was originally due on August 3, 2009.  Tex. R. App. P. 35.2(a).  Even after
issuance of the May 19, 2010 order, Wooten’s portion of the reporter’s record
still has not been filed.
            Accordingly, this appeal is ORDERED to
be abated for the trial court, the Honorable J.D. Langley of the 85th District
Court, to determine, working with the deputy reporter, Helen Wooten, a date
certain by which her portion of the reporter’s record will be filed.  A
determination must be made in writing and provided to the trial court clerk
within 7 days from the date of this order.  The trial court clerk is ordered to
provide a supplemental clerk’s record, containing the written determination of
the trial court, within 14 days from the date of this order.
 
                                                                        PER
CURIAM           
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Order
issued and filed June 2, 2010 
Do
not publish


mes', serif">      Justice Vance, and
      Justice Reyna
Appeal dismissed
Opinion delivered and filed July 7, 2004
[CV06]